IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-55,549-04


                               IN RE KEITH B. BURKINS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. W00-48256(B) IN THE 203RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 203rd District Court of Dallas County challenging cause number W00-

48256(B) on July 2, 2012. The trial court entered an order designating issues in that cause on August

3, 2012. This application has not yet been forwarded to this Court.

        Respondent, the Judge of the 203rd District Court of Dallas County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                 2

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted a response.



Filed: August 20, 2014
Do not publish